Citation Nr: 1117167	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a right foot bunion.  

3.  Entitlement to service connection for a ganglion cyst of the left wrist.  

4.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty in the United States Marine Corps from January 1981 to February 1985, and in the United States Army from September 1988 to October 2006.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO's) in Winston-Salem, North Carolina, and Phoenix, Arizona.  In a December 2006 rating decision, the Winston-Salem RO, inter alia, denied service connection for right ear hearing loss and a right foot bunion.  In a February 2008 rating decision, the Phoenix RO, inter alia, denied service connection for a ganglion cyst of the left wrist and a left knee disability.  According to a February 2011 letter from the appellant, he relocated to Michigan in December 2009.  

As set forth in more detail below, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his March 2009 VA Form 9, the appellant indicated that he wished to attend a Board hearing at the RO.  

In a May 2010 letter, the RO advised the appellant that he had been scheduled for a Board hearing at the Phoenix RO, to be held in June 2010.  The appellant responded that he was unable to attend the hearing as he had been deployed to Afghanistan as a private contractor.  In a February 2011 letter, the appellant reported that he was scheduled to return from Afghanistan in May 2011 and asked that his Board hearing be rescheduled after that time.  He further noted that he had relocated to Michigan and asked that the hearing be held at his local regional office.  

Under applicable regulation, a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2010).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2010), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  In order to ensure full compliance with due process requirements, therefore, such a hearing must be scheduled.  

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in accordance with appropriate procedures, for a hearing before a Veterans Law Judge at the appropriate RO, given his permanent residence in Michigan.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2010).

The case should then be returned to the Board for further appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


